Citation Nr: 0913955	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a left knee 
condition.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right knee injury.

3.	Entitlement to an initial compensable rating for 
bilateral hearing loss.

4.	Entitlement to an initial rating higher than 10 percent 
for headaches as a residual of a concussion.

5.	Entitlement to a higher rating for residuals of a right 
hand navicular fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1949 to April 
1953.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
the benefits sought.  The claims pertaining to bilateral 
hearing loss and headaches in particular are for higher 
initial disability ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals the initial 
rating for a disability, VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity 
of it since the effective date of service connection).

In March 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  A transcript of this proceeding is of record.  At the 
hearing, the Veteran withdrew from consideration a prior 
claim on appeal for service connection for a lung condition, 
claimed as due to asbestos exposure.  See 38 C.F.R. § 20.204 
(2008). 

The Board is issuing a decision denying an increased rating 
pertaining to bilateral hearing loss.  Furthermore, the Board 
is granting the Veteran's petition to reopen. The underlying 
claim for service connection for a right knee disorder, and 
remaining claims on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	A February 1964 RO rating decision denied the Veteran's 
original claim for service connection for a right knee 
condition.  The Veteran did not appeal from that decision.

2.	Since the RO's February 1964 decision, additional 
evidence has been received which was not previously of 
record, and which relates to an unestablished fact necessary 
to substantiate the Veteran's claim.

3.	Since the June 2, 2003 effective date of service 
connection, the severity of the Veteran's bilateral hearing 
loss has corresponded to no worse than the designation of 
Level I in each ear.


CONCLUSIONS OF LAW

1.	The February 1964 rating decision that denied 
entitlement to service connection for a right knee disorder 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104(a), 20.200, 20.202.

2.	New and material evidence has been received to reopen 
the previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.	The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008);       38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85, 4.86, Diagnostic 
Code 6100 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria  as to the content of the notice to 
be provided in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence.  Upon carrying 
out this notice obligation, VA must consider the basis for 
the previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element found 
insufficient in the previous denial. 

The Board is granting the Veteran's petition to reopen a 
claim for service connection for a right knee disorder, and 
remanding the underlying claim on the merits for additional 
development.  Hence, a determination on whether the VCAA's 
duty to notify and assist provisions were satisfied as to 
that issue is unnecessary at this point pending further 
development and the readjudication of the claim. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

The claim for a compensable rating for bilateral hearing loss 
originated from the Veteran's appeal of the initial rating 
assigned following the RO's August 2004 rating decision that 
granted service connection for this disorder.  Where a claim 
for service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."    See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, a 
claim-specific VCAA notice is not required in this instance.  
In any event, several of the notice letters the Veteran has 
been provided explained what evidence would substantiate a 
higher disability rating since the effective date of the 
grant of service connection, and the January 2005 SOC and 
later SSOCs cited to the applicable law and regulations. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran including obtaining service 
treatment records (STRs), personnel records, records of VA 
outpatient treatment and hospitalization, and records from 
several private treatment providers.  The Veteran has also 
undergone VA compensation and pension examinations.  See 38 
C.F.R. § 4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition).                As 
indicated in a formal memorandum to the claims file, the RO 
has attempted to obtain medical records pertaining to 
treatment at the VA Medical Center (VAMC) in Minneapolis for 
the period from 1962 to 1965, and following several 
development measures concluded that these identified record 
were unavailable.        In support of his claims, the 
Veteran has provided additional private treatment records, 
and several lay statements.  He also testified during a March 
2005 Travel Board hearing before the undersigned Veterans Law 
Judge.  Thus, the record as it stands includes sufficient 
competent evidence to decide the claims.  See 38 C.F.R.  § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say,            
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369  (Fed. Cir. 2004).  Accordingly, 
the Board will adjudicate the claims on the merits.

Background and Analysis

Petition to Reopen Claim for Service Connection for Right 
Knee Disorder

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.306 (2008).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service.  In order 
to rebut the presumption of aggravation, there must be clear 
and unmistakable evidence that the increase in severity was 
due to the natural progress of the disability.  38 U.S.C.A. § 
1153;           38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.

In a February 1964 rating decision, the RO denied the 
Veteran's original claim for service connection for a right 
knee condition.  The stated rationale for this determination 
was that the Veteran's right knee disorder pre-existed 
service, and there was no indication that it underwent 
aggravation therein.  The RO based this finding upon a 
November 1963 private physician's statement which described 
an original right knee injury in 1948, with a recurrence in 
1963.  A review of service treatment history further 
indicated the Veteran sustained an injury in September or 
October 1950 playing recreational sports and experienced a 
concussion and a right wrist fracture, but there was no 
documentation of any type of knee injury.  As a result, there 
was no objective basis to demonstrate any in-service 
aggravation of the pre-existing injury.  Evidence then 
considered consisted of STRs, a VA examination, and the 
above-referenced private physician's statement.  The Veteran 
did not commence an appeal of that decision through filing a 
timely NOD, and hence it became final and binding on the 
merits.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.202.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted,     the credibility of the evidence, although 
not its weight, is to be presumed.           Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. 
Brown,                 9 Vet. App. 273, 283 (1996).

The basis for the RO's February 1964 denial of the Veteran's 
claim for service connection for a right knee disorder was 
the absence of evidence of a causal nexus between the claimed 
disability and the Veteran's service, and in particular, the 
lack of indication of in-service aggravation of a pre-
existing right knee injury. 

Since that decision, the additional evidence which has been 
received and associated with the claims file is comprised of 
the February 2005 report from Dr. M.B., an orthopedist; VA 
examination reports dated in April 2004, July 2004, and July 
2007 pertaining to several claims for compensation benefits 
for other identified disorders; medical records from numerous 
private treatment providers, including Dr. A.C. dated from 
November 2002 to July 2003, the Mayo Clinic dated from March 
1976 to July 2003, the F.R. Regional Medical Center dated 
from June 1996 to February 2000, Dr. J.S. dated from August 
1994 to October 2003, and the R.H. clinic from     March 2006 
to December 2007; and the transcript of the Veteran's 
testimony at the   March 2009 Travel Board hearing, as well 
as several personal statements that he has provided. 

The February 2005 report from Dr. M.B., a private orthopedic 
surgeon, states that the Veteran reported a history of a 
bilateral knee injury playing recreational sports while in 
the Navy, and a post-service history of knee surgeries.  
Following having completed a physical examination, this 
treatment provider diagnosed early degenerative 
osteoarthritis of the knees.  The physician further expressed 
the opinion that this condition appeared to have been 
secondary to the Veteran's injuries and playing sports during 
his service. 

Based on the findings expressed in the above physician's 
report, there is presently competent evidence of record which 
offers evidentiary support to the proposition that the 
claimed right knee disability is a disorder of service 
origin.  While the opining physician did not necessarily have 
the opportunity to review all pertinent medical background 
history from the Veteran's claims file, as indicated at the 
reopening stage of inquiry the credibility of medical 
evidence is to be presumed.  
Justus, 3 Vet. App. at 513.  Moreover, to the extent there is 
evidence of right knee injury that may have pre-existed 
service, which is not directly mentioned in the February 2005 
orthopedist's report, on remand the Board will have the 
opportunity to request further development considering both 
in-service incurrence and aggravation of a pre-existing 
condition as theories of recovery.   

The February 2005 physician's report set forth plausible 
evidence in support of a causal nexus between the current 
claimed disability and service, and therefore constitutes new 
and material evidence to reopen the claim.  38 C.F.R. § 
3.156(a).  See also Hickson v. West, 11 Vet. App. 374, 378 
(1998).  Accordingly, the petition to reopen a claim for 
service connection for a right knee disorder is granted, and 
the claim will be readjudicated on the merits following 
completion of the case development requested in the remand 
section below.

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally,          the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time.  See Fenderson, 12 
Vet. App. at 125-26.

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Hearing loss disability 
evaluations range from 0 percent (i.e., noncompensable) to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  
The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level V 
and the poorer ear has a numeric designation Level VII, the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 
 
Based on the severity of the Veteran's bilateral hearing loss 
since the June 2, 2003 effective date of service connection 
for this disability, the competent evidence of record remains 
consistent with the assignment of a noncompensable disability 
rating.   
 
The Veteran underwent a VA audiological examination in July 
2004 at which time he reported that hearing loss was first 
brought to his attention on an employment physical several 
years previously.  He stated that he had noticed some 
difficulty and progression in hearing loss, but did not feel 
it had a significant impact on his communicative ability.  On 
an audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
35
50
LEFT
20
20
40
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The VA audiologist diagnosed bilateral sensorineural hearing 
loss, and expressed the opinion that this disorder more 
likely than not was attributable, at least in part, to noise 
exposure during service.



On examination again in August 2007, the Veteran identified 
as the situation of greatest difficulty involving hearing 
loss the understanding of conversational speech at a distance 
and in background noise.  An audiological evaluation 
established pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
50
LEFT
25
20
40
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The diagnosis was mild to severe 
bilateral sensorineural hearing loss. 

In view of the above findings, the criteria for an initial 
compensable rating for bilateral hearing loss are not met.  
The July 2004 VA examination by an audiologist indicated 
puretone threshold averages of 35 in the right ear, and 45 in 
the left ear. These audiometric test results when combined 
with the speech discrimination ability shown correspond to 
numerical designations of Level I in each ear.         When 
applying these preliminary designations for the right and 
left ears under Table VII, a noncompensable rating is 
warranted.  

Thereafter, the August 2007 VA examination revealed puretone 
threshold averages of 35 in the right ear, and 48 on the left 
side.  Speech discrimination was at or near normal in both 
ears.  These audiometric test results again correspond to a 
Level I designation in each ear, which under Table VII 
continues to warrant a noncompensable rating.  This case does 
not further warrant application of the criteria pertaining to 
exceptional patterns of hearing impairment at 38 C.F.R. § 
4.86, under which hearing loss will be evaluated based 
entirely on puretone audiometric testing without reference to 
speech discrimination.  In any event, the evaluation of 
bilateral hearing loss based on audiometric test data in 
itself would not support a higher evaluation in this case.  
The Board has also considered the contention that an 
additional examination may be warranted, and finds that the 
August 2007 examination provides a sufficiently recent 
depiction of the Veteran's service-connected disability, and 
further that there is no indication since of any measurable 
increased in severity that would necessitate obtaining more 
contemporaneous examination results.  

Hence, a noncompensable initial rating remains the correct 
evaluation under provisions of the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.            
The Veteran has not shown that his service-connected 
bilateral hearing loss has caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating.  The July 2004 VA 
examination report in particular indicates that the Veteran's 
hearing loss while having some affect on daily activities did 
not significantly limit his communicative ability.         
See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007) (in view of potential entitlement to extraschedular 
rating the examiner should describe effect of hearing loss on 
occupational functioning and daily activities).  The 
Veteran's bilateral hearing loss also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 277 (1995).

For these reasons, the claim for an initial compensable 
rating for bilateral hearing loss is denied.  In the absence 
of evidence demonstrating any further increase in compensable 
symptomatology since the original grant of service 
connection,              a "staged rating" under the 
Fenderson decision also is not warranted.  Since the 
preponderance of the evidence is against the Veteran's claim 
for an increased rating, the benefit-of-the-doubt doctrine is 
not applicable.  See 38 U.S.C.A.                 § 5107(b).  
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for residuals of a right knee 
injury, the appeal to this extent is granted.
The claim for an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The Board is remanding the claim for service connection for 
residuals of a right knee injury for further development, and 
RO initial adjudication on the merits.  There is also 
specific additional development warranted pertaining to the 
remaining claims on appeal.

Under the duty to assist, VA will provide a medical 
examination or obtain a medical opinion where deemed 
necessary to make a decision on a claim.  38 U.S.C.A.             
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).
On review of the current record as it pertains to claimed 
right and left knee disorders, a VA medical examination 
should be obtained to resolve whether these conditions have a 
causal relationship with an incident of the Veteran's 
service.  
The service treatment history in this case indicates that 
there were no symptoms of a knee disorder noted on service 
entrance.  In September 1950 the Veteran underwent evaluation 
for a headache and unconsciousness following a head-on 
collision while playing a recreational football game.  He was 
initially found unconscious on the athletic field and while 
in transit to the hospital became semi-conscious.  The 
physical examination later revealed tenderness on palpation 
to the frontal bone above the left orbit, but otherwise no 
objective signs or symptoms.  The diagnosis was a concussion.  
In October 1950 the Veteran sustained a right wrist fracture 
while playing a recreational football game and received a 
plaster cast for the right thumb.  The case was removed in 
May 1951, and the wrist was healed and the Veteran did not 
have pain.

While the above does not conclusively show documentation of 
an injury to either the right or left knees, the Veteran 
through his hearing testimony and correspondence accompanying 
his September 2004 NOD indicates that he sustained knee 
injuries while participating in recreational football and 
wrestling leagues during his service.  He described one 
injury incidental to participation in wrestling in which the 
left knee developed edema but he did not seek treatment at 
that time. The Veteran further claims that during a football 
practice game he sustained a torn ligament of the right knee.  
Notwithstanding that these incidents are not specifically 
mentioned in any service records, the Veteran's lay 
assertions regarding the occurrence of these injuries should 
be deemed competent evidence of the same.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder). 

There is also on file a November 1963 Mayo Clinic report 
stating that the Veteran obtained treatment for pain and 
swelling of the right knee following an injury after 
completing home repair work on a roof.  The physician noted 
the Veteran's report of  having torn a ligament in the right 
knee in 1948 while playing football at which time he was 
disabled for a week.  The impression was of internal 
derangement of the right knee with possible tear of the 
lateral meniscus, and/or the lateral collateral ligament. 

The February 2005 report from Dr. M.B. a private orthopedic 
surgeon indicates that that the Veteran reported a history of 
a bilateral knee injury playing recreational sports while in 
the Navy, and a post-service history of right knee partial 
meniscectomy in 1963 and similar procedure for the left knee 
in 1966.                 The physician diagnosed early 
degenerative osteoarthritis of the knees, which appeared to 
have been secondary to the Veteran's injuries and playing 
sports  during his service. 

In view of these findings, a VA examination by an orthopedist 
is warranted, to resolve the issue of causation based on 
consideration of both the Veteran's report history, and the 
objective medical history from the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the medical expert's access to the claims file and the 
thoroughness and detail of the opinion); Boggs v. West, 11 
Vet. App. 334, 340 (1998).  With regard to a right knee 
disorder in particular, the examining physician will likewise 
have the opportunity to determine whether based on the record 
there is competent evidence of any such condition that pre-
existed service, and provided this is the case, whether that 
disorder underwent substantial in-service aggravation due to 
the identified injury. 

Pertaining to the claim for an initial compensable rating for 
headaches, there is additional development required to 
determine the severity of that disorder in accordance with 
applicable rating criteria.  The report of a July 2007 VA 
neurological examination indicates that the Veteran's 
headaches had no known aggravant and were relieved by over-
the-counter pain medication, and while they occurred the 
Veteran was still capable of driving if necessary.  During 
the March 2009 Board hearing, however, the Veteran described 
having headaches that required him to be completely inactive 
once or twice per month, and that he described as 
incapacitating.  This indicates a potential exacerbation in 
symptomatology, given that the rating criteria under 38 
C.F.R. § 4.124a, Diagnostic Code 8100 provides for evaluation 
of headaches based on frequency and severity of 
characteristic prostrating attacks.  Thus, another VA 
neurological examination is required to obtain a more 
contemporaneous depiction of the severity of the Veteran's 
headaches.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability ...the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.")

More comprehensive VA examination findings should also be 
obtained with reference to the service-connected residuals of 
a right hand navicular fracture.  There is presently of 
record the July 2007 VA examination report for this disorder 
which primarily concerns orthopedic manifestations including 
limitation of motion. In November 2007 correspondence, the 
Veteran further described having had numbness and tingling in 
both the thumb and first finger.  He also described having 
some loss of muscle strength and coordination in the right 
hand and thumb area.       In addition, records dated from 
March 2006 to July 2007 from an orthopedic clinic note a 
history of bilateral hand paresthesias, and bilateral carpal 
tunnel syndrome that was worse on the right side.  Provided 
there are distinct neurological symptoms of the Veteran's 
service-connected right wrist fracture, a separate 
compensable rating may be available for the same.  See also 
38 C.F.R. § 4.14 (under the rating schedule, separate ratings 
may be granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses); Esteban v. Brown, 6 
Vet. App. 259 (1994).  Accordingly, the above VA examination 
by a neurologist should consider the extent to which the 
Veteran has additional neurological symptoms as a residual of 
a right hand navicular fracture.         A separate 
orthopedic examination should also be completed to obtain 
updated information on that component of service-connected 
disability. 

While the case is on remand the Veteran should receive 
sufficient notification of the decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), pursuant to 
which there exists a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability.  The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Previous notice correspondence on 
the claim for increased ratings for residuals of a right 
navicular fracture informed the Veteran of general applicable 
provisions pertaining to VA's duty to notify and assist.  
However, a supplemental letter still must be issued that 
clearly notifies him of the type of evidence required to 
substantiate this claim on appeal. 

Accordingly, these claims are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should send the Veteran 
another VCAA notice letter that notifies 
him of the basis upon which to establish 
his claims for increased ratings for the 
residuals of a right navicular fracture, 
in compliance with the holding of the 
Court in Vazquez-Flores.  Specifically,       
the notice set forth must advise the 
Veteran that he may submit or request that 
VA obtain medical or lay evidence 
demonstrating a worsening or increase in 
severity upon employment and daily life.  
He must be advised of the additional 
pertinent rating criteria under the 
applicable diagnostic codes for the 
disorder under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 for limitation of motion of the 
wrist, and Diagnostic Code 5228 for 
limitation of motion of the thumb; and 38 
C.F.R. § 4.121a, Diagnostic Code 8512, 
paralysis of the lower radicular nerve 
group, and Diagnostic Code, paralysis of 
the musculospiral nerve group.  Also, 
inform the Veteran that any increase in 
disability that is warranted will be 
determined based on diagnostic codes 
providing for a range in severity (from 0 
percent to as much as 100 percent).  
Notify him of the types of medical and lay 
evidence he may submit that are relevant 
to his claims for increased compensation.

2.	Then schedule the Veteran for a VA 
examination with an orthopedist to 
determine whether the Veteran has a 
current right and/or left knee disorder 
that was incurred or aggravated during his 
service.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 
 
c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record. In 
particular: 
 
(i)  The examiner should confirm that 
the Veteran has current right and 
left knee disabilities. 
 
(ii) The examiner should then 
determine whether there is clear and 
unmistakable evidence indicating 
Veteran had a right knee injury that 
pre-existed service.  In providing 
this determination, the examiner 
should consider the documented 
service history, as well as the 
November 1963 Mayo Clinic report that 
referred to an initial knee injury in 
1948.  If there is evidence a 
qualifying pre-existing injury, the 
examiner should state whether it 
underwent in-service aggravation 
beyond its natural progression.  If 
no pre-existing injury occurred, the 
physician should instead opine 
whether a right knee disorder was 
originally incurred in service, 
taking into account both the 
Veteran's assertions of an injury 
while playing recreational sports and 
the actual treatment records.

(iii) The examiner should indicate an 
opinion as to whether a left knee 
disorder was originally incurred in 
service, taking into account both the 
Veteran's assertions of an injury 
while playing recreational sports and 
the documented treatment history.

(iv) In offering the requested 
opinions, the examiner should 
specifically note his/her review of 
the November 1963 Mayo Clinic report 
as well as the February 2005 report 
from Dr. M.B. an orthopedist.

The examiner must state the medical 
basis or bases for this opinion.  If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 



3.	Schedule the Veteran for a VA 
neurological examination to determine the 
severity of his service-connected headache 
disorder, and any neurological residuals 
of a right navicular fracture.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.         
All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

b.	The examiner must identify all 
relevant orthopedic symptoms and 
manifestations of the Veteran's 
service-connected residuals of a 
headache disorder in accordance with 
the criteria specified under 38 C.F.R. 
§ 4.124a, Diagnostic Code 7100, i.e., 
based on the frequency and severity of 
characteristic prostrating attacks.

c.	The examiner should all identify any 
current neurological manifestations of 
the residuals of a right navicular 
fracture.  The examiner should offer 
an opinion as to whether the Veteran's 
current diagnosed carpal tunnel 
syndrome is associated with this 
service-connected disability.  
Provided that in making this 
determination it is not possible to 
separate the effects of a service-
connected disability from any 
nonservice-connected conditions by 
competent opinion, all symptoms must 
be attributed to the service-connected 
disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998). 

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

4.	Schedule the Veteran for an additional 
VA examination to determine the severity 
of the orthopedic component of his 
service-connected residuals of a right 
navicular fracture.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.              
All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

b.	The examiner must identify all 
relevant orthopedic symptoms and 
manifestations of the Veteran's 
service-connected residuals of a right 
hand navicular fracture, including 
under 38 C.F.R.   § 4.71a, Diagnostic 
Code 5215 for limitation of motion of 
the wrist, and Diagnostic Code 5228 
for limitation of motion of the thumb.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached. 


5.	Then review the claims file.  If any of 
the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998). 

6.	Thereafter, the RO should readjudicate 
the claims on appeal for service 
connection for a left knee condition and 
for residuals of a right knee injury, as 
well as for an increased rating for 
residuals of a right navicular fracture, 
and increased initial rating for 
headaches.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


